DETAILED ACTION
1.	This office action is in response to communication filed on 12/17/2021. Claims 18-19 have been amended. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 	
	a) Under remarks, with respect the rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or steps of configured the parasitic element to isolate the proper-fed dielectric resonator antenna from cross-polarization interference. Applicant argued “the rejection reasoning has failed to identify the specific "element" allegedly missing from these features in claim 1, let alone the corresponding description in Applicant's disclosure stating that the element is "essential." MPEP § 2172.01 states that a rejection alleging the omission of essential matter must "explain the basis for concluding that the inventor regards the omitted matter to be essential to the invention." Without even stating the specific missing element, the rejection necessarily fails to also explain how the missing element is essential. For this reason alone, the rejection of claim 1 under 35 U.S.C. § 112 (b) is improper and should be withdrawn”. Examiner respectful disagrees from the following: 
	The claims as being incomplete the steps or elements or arrangement to configure the parasitic the parasitic element to isolate the proper-fed dielectric resonator antenna from cross-polarization interference. Without the missing steps or elements or arrangement information of the parasitic element, one ordinary skill in the art would not clear how to configure the parasitic element to achieve or obtain the matter “isolate the proper-fed dielectric resonator antenna from cross-polarization interference” in the claimed invention.
As explained above, the rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or steps are proper, and sustain in this office action.

b) With respect to claim 1, applicant argued “Noori's module 109 is disclosed to include antennas 40, Noori does not disclose any of the antennas 40 as "a probe-fed dielectric resonator antenna" in the portion of Noori cited in the rejection reasoning “. Examiner respectful disagrees from the following: 
Fig. 8 and paragraph 0018 of Noori discloses a probe-fed (probe 104-1 with the feed terminal 96.1; paragraph 0078) dielectric (122-5; paragraph 0076) resonator antenna (109; paragraph 0018).

Furthermore, Applicant argued, while Noori's parasitic antenna resonating element 106 was suggested to be the same as the "parasitic element" in claim 1, the portion of Noori cited in the rejection reasoning makes no mention that Noori's parasitic antenna resonating element is configured to isolate Noori's antenna 40, let alone from cross-polarization interference. In fact, paragraph [0055] of Noori discloses that element 106 serves to broaden antenna bandwidth. 
Noori therefore fails to disclose "a probe-fed dielectric resonator antenna in the housing and configured to convey radio-frequency signals in a frequency band greater than 10 GHz through the display cover layer, wherein the probe-fed dielectric resonator antenna comprises: a parasitic element configured to isolate the probe-fed dielectric resonator antenna “from cross-polarization (interference," as recited in claim 1”. 
For at least these reasons, claim 1 is not anticipated by Noori. Claims 2-13 depend from claim 1 and are patentable at least because claim 1 is patentable. 


Examiner respectful disagree from the following: 
Fig. 8 of Noori's parasitic antenna resonating element 106 "parasitic element construed as no direct coupling element" in claim 1, the portion of Noori parasitic antenna resonating element (106-1) is configured to isolate (isolation of 106-1 from 104-1 by dielectric layer 122-5), let alone from cross-polarization (paragraph 0058 “orthogonal polarizations”) interference (paragraph 0085 discloses isolation {isolation construed as separation} of ports 134-1 and 134-2 from minimizing interference). Noori therefore disclose "a probe-fed dielectric resonator antenna (109; paragraph 0078); in the housing (housing of Fig. 1) and configured to convey radio-frequency signals (paragraphs 0035) in a frequency band greater than 10 GHz (paragraph 0006) through the display cover layer (display of 10 of Fig. 1), wherein the probe-fed dielectric resonator antenna (109 paragraph 0018 ) comprises: a parasitic element (106) configured to isolate (isolation of 106-1 from 104-1 by dielectric layer 122-5) probe 104-1 with the feed terminal 96.1; paragraph 0078) dielectric (122-5; paragraph 0076) resonator antenna (109; paragraph 0018) from cross-polarization  (paragraph 0058) interference (paragraph 0085)," as recited in claim 1. 
For at least these reasons, claim 1 is anticipated by Noori. Claims 2-13 depend from claim 1 and are rejected at least because claim 1 is anticipated by Noori. 

b) With respect to claims 14-17
Claim 14 recites "a dielectric resonating element" and "wherein the feed probe is configured to excite the dielectric resonating element to resonate in a frequency band greater than 10 GHz." 
In the Office Action, claim 14 was rejected as being allegedly anticipated by Rashidian. In particular, Rashidian's substrate 1174 in FIG. 11B of Rashidian was suggested to be the "dielectric 
However, Rashidian fails to disclose substrate 1174 as the resonating element of resonator antenna 1100. In fact, Rashidian explicitly disclose element 1132 as the "resonator body." Accordingly, Rashidian's substrate 1174 is not the same as the "dielectric resonator element" excited by the feed probe to resonate in a frequency band greater than 10 GHz, as claimed. 
As such, the rejection reasoning has failed to properly evidence the showing of "a dielectric resonating element" and "wherein the feed probe is configured to excite the dielectric resonating element to resonate in a frequency band greater than 10 GHz," as recited in claim 14. 
For at least these reasons, claim 14 is not 
anticipated by Rashidian. Claims 15-17 depend from claim 14 and are patentable at least because claim 14 is patentable. 
	Examiner respectful disagrees from the following: 
Rashidian's substrate 1174 in FIG. 11B of Rashidian discloses a dielectric resonate antenna (1100; paragraph 0076 discloses Fig. 11B illustrates a view of another example Polymer-based resonator antennas “PRA” with an embedded metal-enhanced resonator; wherein polymer is a dielectric) comprising a dielectric resonating element (1174; Polymer-based resonator antenna “PRA” wherein Polymer is a dielectric” " excited by the feed probe (1172; paragraph 0211) to resonate in a frequency band greater than 10 GHz (see Fig. 11C), as recited in claim 14. 
For these reasons, claim 14 is anticipated by Rashidian. Claims 15-17 depend from claim 14 and are anticipated at least because claim 14 is anticipated by Rashidian. 

From above, the same reference from previous office action are applied to this office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or steps, such omission amounting to a gap between the elements or steps.  See MPEP § 2172.01.  The omitted elements are: 
With respect to claim 1, the subject " a parasitic element configured to isolate the probe-fed dielectric resonator antenna from cross- polarization interference" in the claimed invention being incomplete for omitting essential steps or elements or arrangement for one ordinary skill in the art to configure the parasitic element to obtain the subject matter “to isolate the probe-fed dielectric resonator antenna from cross- polarization interference” in claimed invention.  Omitting essential steps or element or arrangement in claimed invention to configre the parasitic element in the claim, one ordinary skill in the art would not clear how to configure the parasitic elements  to obtain the matter “isolate the probe-fed dielectric resonator antenna from cross- polarization interference”. Such omission essential steps or elements amounting to a gap for configured the parasitic element to obtain the matter “isolate the probe-fed dielectric resonator antenna from cross- polarization interference” in claimed invention.
With respect to dependent claims 2-13 the claims included omission essential steps for configured in claim 1.

				        Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noori et al. Pub. No. 2019/0027802.
Regarding claim 1. Fig. 1 of Noori et al.  discloses an electronic device (10) comprising: a housing (housing of 10); a display (14 in Fig. 2; paragraph 0028) having a display cover layer (paragraph 0028) mounted to the housing; (housing of 11) and a probe-fed (probe 104-1 with the feed terminal 96.1; paragraph 0078)  dielectric (122-5; paragraph 0076)  resonator antenna (see Fig. 8 for discloses an probe-fed dielectric resonator  antenna 109 embedded in the electronic device 10 in fig. 1) in the housing (housing of 1 in Fig. 10) and configured to convey radio-frequency signals (paragraphs 0035) in a frequency band greater than 10 GHz (paragraph 0006) through the display cover layer (display of 10), wherein the probe-fed dielectric resonator antenna (109 in Fig. 8) comprises: a parasitic element  (106-1; paragraph 0054) configured to isolate (isolation of each 106-1 by dielectric layer 122-5 from the probe-fed 104-1) the probe-fed (104-1 with the feed terminal 96.1; paragraph 0078) dielectric (122-5; paragraph 0076) resonator antenna (109; paragraph 0018) from cross-polarization (paragraph 0058) interference (paragraph 0085). 
Regarding claim 2. Noori et al. applied to claim 1 above, Fig. 8 of Noori et al.  further discloses wherein the probe-fed fed (probe 104-1 with the feed terminal 96.1; paragraph 0078) dielectric (122-5; paragraph 0076) resonator antenna (109) further comprises: a dielectric resonating element (122-5); and a feed probe (104-1) on the dielectric resonating element (122-5), wherein the feed probe (104-1) is 
Regarding claim 3. Noori et al.  applied to claim 2 above, Fig. 8  of Noori et al. further discloses wherein the dielectric resonating element (122-5) comprises a first sidewall (bottom sidewall 122-5), a second sidewall (back sidewall 18 in Fig. 3) , a third sidewall  (left sidewall 18 in Fig. 3) opposite to  the first sidewall (right sidewall 18 in Fig. 3), and fourth sidewall (front sidewall of 18 in Fig. 3) opposite the second sidewall (back sidewall 18) , the feed probe (paragraph 0037 disclose “Each mode exciting element may connect to a separate signal feeder (not shown) of phone, and thus receive a separate signal”)  being coupled to the first sidewall (right sidewall 18).  
Regarding claim 8. Noori et al.  applied to claim 3 above, Fig. 8 of Noori et al. further disclose wherein the parasitic element (106-1) is coupled to the second sidewall (top sidewall of 122-5).  
Regarding claim 12. Noori et al.  applied to claim 1 above, Fig. 1 of Noori et al. further disclose wherein the housing (10) comprises peripheral conductive housing structures (12) that extend around a periphery of the electronic device (10), the display cover layer (display of 10) is mounted to the peripheral conductive housing structures (12), and the electronic device  (10 ) further comprises: a notch  (paragraph 0047) in the peripheral conductive housing structures (12), wherein the probe- fed dielectric resonating element (Fig. 8) is aligned with the notch (paragraph 0047) and is configured to convey the radio- frequency signals (paragraph 0036) through the notch (paragraph 0047).
Regarding claim 13. Noori et al. applied to claim 3 above, Fig. 1 of Noori et al. further disclose wherein the housing (housing of 10) comprises 45P43362US 1 peripheral conductive housing structures (12)  that extend around a periphery of the electronic device (10), the display cover layer (14 in Fig. 2) is mounted to the peripheral conductive housing structures (12), the display (14 in Fig. 2; paragraph 0028) comprises a display module  (18) configured to emit light (paragraph 0026) through the display cover layer (paragraph 0026), the display module  (18) comprises a notch (paragraph 0047), the notch has .  
  
7.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashidian et al. Pub. No. 2014/0327597.
Regarding claim 14, Fig. 11B of Rashidian et al. discloses an antenna comprising  dielectric resonating element (1100) having a bottom surface (front surface of 1100), a top surface (rear surface of 1100), and first (first , second, third, and fourth sidewalls (bottom sidewall, right sidewall, top sidewall and left side of 1100) extending from the bottom surface (front surface 1100) to the top surface (rear surface of 1100), wherein the first sidewall (bottom sidewall of 1100) opposes the third sidewall ( top sidewall of 1100) and the second sidewall (right sidewall of 130) opposes the fourth sidewall (left sidewall of 130); a feed probe (1172 ) coupled to the first sidewall (bottom sidewall of 1100), wherein the feed probe (1172) is configured to excite the dielectric resonating element (1174) to resonate in a frequency band greater than 10Ghz (paragraph 0146); and a floating parasitic patch (1132) coupled to the third sidewall (top sidewall of 1100) and overlapping  the feed probe (1172). 


Allowable Subject Matter
10.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejected under 35 U.S.C. 102(a)(1) of claim 1 and rewritten in independent 
11.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejected under 35 U.S.C. 102(a)(1) of claim 1 and rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 9, prior arts do not teach wherein the parasitic element is coupled to the third sidewall and is aligned with the feed probe.
12.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 15, prior arts do not teach:  an additional feed probe coupled to the second sidewall, wherein the additional feed probe is configured to excite the dielectric resonating element to resonate in the frequency band; and an additional floating parasitic patch coupled to the fourth sidewall and overlapping the additional feed probe.
12. 	Claims 18-20 are allowed. 
	With respect to claim 18, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: a grounded parasitic patch coupled to the second sidewall; and an additional parasitic patch coupled to the dielectric resonating element.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Contact Information

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/14/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845